Citation Nr: 0908845	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a fungal infection of the feet disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to 
April 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted service connection for a fungal infection 
of the feet condition, assigning a 0 percent evaluation 
effective July 14, 2004, and denied entitlement to service 
connection for a back condition.  In an October 2006 decision 
by the Decision Review Officer, the rating for the Veteran's 
fungal infection of the feet was increased to 10 percent 
disabling, effective July 14, 2004.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in September 2008.  At the 
September 2008 Board hearing the Veteran withdrew his claim 
of service connection for hypertension.  A transcript of the 
hearing is of record.  See 38 C.F.R. § 20.204 (2008).  Hence, 
the claim of entitlement to service connection for 
hypertension is no longer before the Board.

In December 2008, the Veteran submitted additional evidence 
to the Board that had not been considered by the RO.  
However, a remand pursuant to 38 C.F.R. § 20.1304 (2008) is 
not necessary, as the Veteran specifically waived RO 
jurisdiction of the newly submitted evidence.

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had 
submitted new and material evidence for the claim.  
Regardless of the RO's action, the Board must decide whether 
the Veteran has submitted new and material evidence to reopen 
the claim of service connection.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for a fungal infection of the feet disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back condition in May 1973.  The appellant received timely 
notice of the determination, but did not appeal, and that 
decision is now final.

2.  Evidence received since the May 1973 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disability.

3.  The preponderance of the evidence is against a finding of 
a relationship between the current back disability and 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.156 (a) (2008).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Veteran's claim to reopen service connection for a back 
disability based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, to 
include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome noted below with respect to the new and 
material issue no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown 4 Vet. 
App. 384, 393.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran a 
medical examination and opinion as to the etiology of the 
claimed back disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

I.  New and Material Evidence Claim

The Veteran seeks to reopen his claim for service connection 
for a back disability.  

The RO originally denied entitlement to service connection 
for a back condition in a May 1973 rating decision on the 
basis that the although the Veteran had a back strain in 
service it was acute and transitory and caused no residual 
disability.  The Veteran did not appeal this decision; so it 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 
(2008).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered in the May 1973 rating decision consisted 
of the Veteran's service treatment records.  Evidence 
submitted since May 1973 includes a December 2005 VA 
examination report.  Following magnetic resonance imaging 
(MRI), the Veteran was given diagnoses of degenerative disc 
disease (DDD) of the cervical and lumbosacral spine and 
herniated nucleus pulposus.  

The December 2005 VA examination report is new because it is 
not duplicative of evidence considered by the RO at the time 
of its May 1973 rating decision.  It also notes that the 
Veteran has a current disability associated with his back, 
the lack of which was the basis for the RO's May 1973 denial 
of the service connection claim.  The examination report 
clearly relates to the unestablished fact; that is, whether 
the Veteran has a current back disability as required by 38 
C.F.R. § 3.303 (2008).  

Likewise, the diagnosis contained in the VA examination 
report is not cumulative or redundant of existing evidence, 
and presents a reasonable possibility of substantiating the 
claim.  

Accordingly, reopening the claim to entitlement to service 
connection for a back disability is warranted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156 (a) (2008).  

II.  Service Connection Claim

The Veteran seeks service connection for a back disability.  
At his September 2008 hearing the Veteran testified that his 
back disability began in 1971, and that a later injury to his 
back in 1979 is not the cause of his current back disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2008).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows that the Veteran has a current back 
disability.  Private treatment records note that in February 
1979 the Veteran was shoveling snow and injured his back.  A 
diagnosis of herniated lumbosacral disc was given.  Likewise, 
an October 1979 VA examination report notes that in February 
1979 the Veteran was shoveling snow and felt something snap 
in his lower, right back.  A December 2005 VA examination 
report notes that following a MRI, the Veteran was given 
diagnoses of degenerative disc disease (DDD) of the cervical 
and lumbosacral spine and herniated nucleus pulposus.  A July 
2007 VA treatment report notes that the Veteran complained of 
low back pain.  An assessment of low back pain was given.  

STRs dated in January 1972 note that the Veteran complained 
of lower back pain and was given an impression of chronic low 
back strain.  STRs dated in February 1972 note that the 
Veteran's back has improved since the time of his January 
1972 treatment.  No reference to a back conditionwas shown on 
the Veteran's April 1972 separation.  

As the record shows a present back disability and an injury 
to the Veteran's back in service, the determinative issue is 
whether these are related.

The December 2005 VA examination report notes that the 
examiner reviewed the Veteran's claim file and that the 
Veteran reported that he had a history of back pain since 
1971.  The Veteran was given the above noted diagnosis 
related to his back, and the examiner opined that it is 
unlikely that the Veteran's current spinal condition is 
related to an old back strain in service, but rather to back 
trauma in 1979 while shoveling snow.  His DDD of the spine 
developed much later in life, but the event in 1979 could 
trigger it.

The negative evidence in this case outweighs the positive.  
Initially, the Board notes that the first postservice 
indication of a back disability dates from 1979, almost seven 
years after service discharge, following a back injury at 
that time.  Although the Veteran has argued that his current 
back disability is related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the Veteran's lay 
assertions have been considered, they do not outweigh the 
medical evidence of record, notably the December 2005 VA 
examination report, which shows that there is no relation 
between the Veteran's current back disability and his back 
strain during service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
service connection for a back disability; there is no doubt 
to be resolved; and service connection is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

New and material evidence has been submitted and the claim to 
reopen a claim of service connection for a back disability; 
to this extent only, the appeal is granted.

Entitlement to service connection for a back disability is 
denied.


REMAND

The Veteran seeks an initial rating in excess of 10 percent 
for a fungal infection of the feet. 

VA's duty to assist a claimant includes obtaining medical 
records and providing a medical examination or obtaining a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2008).

The Veteran's fungal infection of the feet is rated under 38 
C.F.R. § 4.118 Diagnostic Code (DC) 7813 (2008).  Under 
Diagnostic Code 7813, the disability is rated as 
disfigurement of the head, face or neck (Code 7800), scars 
(Codes 7801-7805), or dermatitis (Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118, DC 7813.  
Under Diagnostic Code 7806, a 30 percent rating requires 
involvement of 20 to 40 percent of the entire body or of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  

The Veteran testified at his September 2008 hearing that his 
fungal infection of the feet had worsened since his last VA 
examination in February 2006.  He also testified that the 
fungal infection has spread past his feet onto his lower leg 
area.  Hence, a new medical examination is needed prior to 
appellate review.  See 38 C.F.R. § 3.159(c)(4).

The Appellant is hereby notified that it is his 
responsibility to report to any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination for the purpose of determining 
the current severity of his service-
connected fungal infection of the feet.

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  The examiner should discuss the 
percentage of the Veteran's entire body or 
of exposed areas affected by the fungal 
infection and whether systemic therapy 
(such as corticosteroids or other 
immunosuppressive drugs) is required, and 
if so the duration of their use in the 
past 12 months.  A rationale for all 
medical opinions must be provided. 

2.  Thereafter, any additional development 
needed should be accomplished and the 
claims should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations, not previously provided, and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


